UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Boomers, Inc. (Name of registrant as specified in its charter) Nevada 36-4745294 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 20797 Fairway Drive Patterson, California 95363 (209) 404-8181 (Address and telephone number of registrant’s principal executive offices) Harold P. Gewerter, Esq. Law Office of Harold P. Gewerter, Esq., Ltd. 5536 S. Ft. Apache, Suite 102 Las Vegas, Nevada 89148 Telephone: (702) 382-1714 Facsimile No. (702) 382-1759 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one); Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Amount to Proposed Maximum Title of Each Class be Maximum Aggregate Amount of of Securities to be Registered Offering Price Offering Price Registration Registered per Share ($) Fee($) Shares of Common Stock, par value $ $ $ 1 3,000,000 shares are being offered by a direct offering at the price of $.01 per share. 2 Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(o) of the Securities Act, based upon the fixed price of the direct offering. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Prospectus Boomers, Inc. 3,000,000 Shares of Common Stock $0.1per share $30,000 Maximum Offering Boomers, Inc. (“Boomers” or the "Company") is offering a fixed amount of 3,000,000 shares of its common stock on an all-or-none basis at a fixed price of $0.01 per share. The price of $0.01 per share is a fixed for the duration of this offering. There is no minimum number of shares required to be purchased by any individual investor. The shares are intended to be sold directly through the efforts of Charles Seefeldt, our sole officer and director. After the effective date of this prospectus, Mr. Seefeldt intends to advertise through personal contacts, telephone, and hold investment meetings. We will not utilize the Internet or print media to advertise our offering. Mr. Seefeldt will also distribute the prospectus to potential investors at meetings, to his business associates and to his friends and relatives who are interested in Boomers, Inc. as a possible investment. For more information, see the section titled "Plan of Distribution" herein. The proceeds from the sale of the shares in this offering will be payable to Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account f/b/o Boomers, Inc All subscription agreements and checks are irrevocable and should be delivered to Law Offices of Harold P. Gewerter, Esq., Ltd. at the address provided on the Subscription Agreement. All subscription funds will be held in a separate (limited to funds received on behalf of Boomers, Inc.) non-interest bearing Trust Account pending the placement of the fixed amount of 3,000,000 shares of common stock. If the fixed amount of 3,000,000 shares of common stock is not achieved within 180 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest (since the funds are being held in a non-interest bearing account) or deduction of fees. The Company shall have the right, in its sole discretion, to extend the initial offering period an additional 180 days. See the section entitled "Plan of Distribution” herein. Neither the Company nor any subscriber shall be entitled to interest no matter how long subscriber funds might be held. The offering will terminate on the earlier of: (i) the date when all 3,000,000 shares is completed, (ii) 180 days from the effective date of this document, or any extension thereto (can be extended for an additional 180 days at the sole discretion of the Company). If the offering is extended it will terminate no later than the last day of the second 180-day period. Prior to this offering, there has been no public market for Boomers, Inc.’s common stock. We are a development stage company which currently has limited operations and has not generated any revenue. Therefore, any investment involves a high degree of risk. The Company is a Shell Company as defined in Rule 405. As such, shareholders cannot resell their shares pursuant to Rule 144 until the Company ceases to be a shell company and one year has elapsed since the company has filed current Form 10 information with the SEC reflecting its status as a company that no longer is a shell company. The Company and its affiliates and promoters have no plans or intentions to engage in a merger or acquisition with an unidentified company or person. Our Company has a detailed plan of operation and it is our belief that the Company is not a blank check company. The Company is an emerging growth company under the Jumpstart Our Business Startups Act. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE THE SECTION ENTITLED “RISK FACTORS” HEREIN ON . Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share 1 $ $ $ Maximum $ $ $ This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The price of $0.01 per share is a fixed for the duration of this offering. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. 1 THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.BOOMERS, INC.MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHISE THE OFFER OR SALE IS NOT PERMITTED. Boomers, Inc. does not plan to use this offering prospectus before the effective date. The date of this Prospectus is , 2013. 2 Table of Contents PART I: INFORMATION REQUIRED IN PROSPECTUS 4 SUMMARY OF PROSPECTUS 4 General Information about the Company 4 The Company shall continue to be deemed an emerging growth company until one of the following conditions are met; either the Company has total gross revenues of $1,000,000,000 at the end of a fiscal year, or the last day of the fifth anniversary date of the first sale of common equity securities pursuant to an effective registration statement, or the three year anniversary date where the Company issued more than 1,000,000,000 in non-convertible debt, or the date which the Company is deemed to be a “large accelerated filer” and means that the Company has a public float over $700,000,000. As an emerging growth company the company is exempt from Section 404(b) of Sarbanes Oxley but not Section 404(a).Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. The Offering 7 RISK FACTORS 12 RISKS ASSOCIATED WITH THIS OFFERING 14 USE OF PROCEEDS 16 DETERMINATION OF OFFERING PRICE 17 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 17 PLAN OF DISTRIBUTION 19 Offering will be Sold by Our Officer and Director 19 Terms of the Offering 19 Deposit of Offering Proceeds 20 Procedures and Requirements for Subscription 21 DESCRIPTION OF SECURITIES 21 INTEREST OF NAMED EXPERTS AND COUNSEL 23 DESCRIPTION OF OUR BUSINESS 23 General Information 23 Business Overview 23 ProductDevelopment 24 Marketing 27 Growth Strategy of the Company 28 Competitor Analysis 28 Patents and Trademarks 29 Need for any Government Approval of Products or Services 29 Government and Industry Regulation 29 Research and Development Activities 29 Environmental Laws 29 Employees and Employment Agreements 30 DESCRIPTION OF PROPERTY 30 LEGAL PROCEEDINGS 30 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 30 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 32 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FISCAL DISCLOSURE 36 FINANCIAL DISCLOSURE 36 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 36 BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 37 EXECUTIVE COMPENSATION 37 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 39 FUTURE SALES BY EXISTING STOCKHOLDERS 39 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 39 INDEMNIFICATION 40 AVAILABLE INFORMATION 41 FINANCIAL STATEMENTS 42 Audited Financial Statements as of November 30, 2012 F-2 PART II: INFORMATION NOT REQUIRED IN PROSPECTUS 43 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 43 INDEMNIFICATION OF DIRECTORS AND OFFICERS 43 RECENT SALES OF UNREGISTERED SECURITIES. 44 EXHIBITS. 44 UNDERTAKINGS 45 SIGNATURES 46 3 PART I: INFORMATION REQUIRED IN PROSPECTUS Boomers, Inc. 20 PATTERSON, CALIFORNIA 95363 (209) 404-8181 SUMMARY OF PROSPECTUS You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this prospectus. In this prospectus, unless the context otherwise denotes, references to “we,” “us,” “our” and “Company” refer to “Boomers, Inc.”. General Information about the Company Boomers, Inc. was formed in the state of Nevada on October 23, 2012.We are a development stage company with a principal business as an information and services provider web site.Our target market is the baby boomers population and we plan to offer information and services that we feel are of value to this market segment.This is a significant percentage of the population where the age range is from 48 to 66 years of age.Their needs, wants, and interests are changing as the oldest of the baby boomers reach the age of retirement.This generation endured periods of difficult economic times as well as periods of prosperity.In the United States approximately 79 million babies were born during the baby boom.The baby boom generation is defined as the period following World War II when young males returned to the United States from tours of duty overseas and began families.This brought about a significant increase in the number of births from 1946 to 1964 and thus was termed the Baby Boom.This is a substantial segment of the population that has been a significant target of marketing dollars for the last 30 years with changing needs for information and services which we plan to provide. This generation includes a population that has grown up with significant advances in technology, health care, and general information accessibility.While the oldest of the market has reached the age of retirement, the youngest end of the generation is, or should be finalizing plans for retirement.Our website plans to offer information and services to enhance one’s life.We plan to offer a selection of information and services including financial planning, nutrition, exercise, living and lifestyle options, community and civic engagement, health care, and more. Current management is comprised of Charles E. Seefeldt, CEO and President.Due to the development stage of the Company, Mr. Seefeldt distributes part of his time toward the everyday operations and forward movement of the corporation.Mr. Seefeldt’s responsibilities include development of the website content, oversight of the website design, marketing strategy, and direct the primary operations of the business. Boomers, Inc. is a development stage company that has not commenced its planned principal operations to date.Boomers, Inc. plans to launch its full operations approximately six to nine months following the closing of the offering.Operations to date have been devoted primarily to start-up and development activities, which include the following: 1. Development of our business plan; 2. Initial website content development; · Financial Services · Nutrition · Health Care 4 3. Initiated initial website design and layout; 4. Secured web domain “boomersinc.net”; 5. Conducted due diligence on market and target market. Boomers, Inc. has identified the following challenges to its success: 1. Attracting market share to our web site: We have identified pillars of success that we believe will establish our Company as a successful endeavor.Since its formation, we have placed a conscious effort towards the development of providing our target market with quality information and services content.Attracting market share and keeping them coming back is paramount to our long-term success. 2. Effective Marketing Campaign: We have adopted multiple marketing strategies to drive viewers to our site for the purpose of generating revenue.Initially we must get customers to our website so we are focusing particular attention to address this issue.We plan to constantly monitor the effectiveness of our marketing efforts and make changes as necessary. 3. Constantly monitor and appeal to our target market: We plan to constantly monitor our target market and place emphasis on keeping up to date with the latest content and trends.Constantly updating our site we believe will entice viewers to bookmark our site for frequent visits.Our overall business philosophy is to attract initial viewers, keep them coming back, and provide them with a satisfied experience so they speak positively about our web site and tell their friends and acquaintances. The Company believes that raising $30,000 through the sale of common equity is sufficient for the company to become operational and sustain operations through the next twelve (12) months. The capital we are raising has been budgeted to launch our website and to become a fully reporting company.Unfortunately, there can be no assurance that the actual expenses incurred will not materially exceed our estimates or that cash flow from revenue generated will be adequate to maintain our business. As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in the registration statement. Boomers, Inc. currently has one officer and director. This individual allocates time and personal resources to Boomers, Inc. on a part-time basis and devotes approximately 15 hours a week to the Company.Once the public offering is closed, Mr. Seefeldt plans to spend the time necessary to oversee the development of the website content, oversight of the website design, marketing strategy, and direct the primary operations of the business. As of the date of this prospectus, Boomers, Inc. has 10,000,000 shares of $0.001 par value common stock issued and outstanding. Boomers, Inc. has administrative offices located at 20797 Fairway Drive, Patterson, California 95363.Mr. Seefeldt, our sole office and director, provides the office on a rent free basis. Boomers, Inc.’s fiscal year end is November 30. The Company is an emerging growth company under the Jumpstart Our Business Startups Act. The Company shall continue to be deemed an emerging growth company until the earliest of— 5 The Company shall continue to be deemed an emerging growth company until one of the following conditions are met; either the Company has total gross revenues of $1,000,000,000 at the end of a fiscal year, or the last day of the fifth anniversary date of the first sale of common equity securities pursuant to an effective registration statement, or the three year anniversary date where the Company issued more than 1,000,000,000 in non-convertible debt, or the date which the Company is deemed to be a “large accelerated filer” and means that the Company has a public float over $700,000,000. As an emerging growth company the company is exempt from Section 404(b) of Sarbanes Oxley but not Section 404(a).Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting. As an emerging growth company the company is exempt from Section 14A and B of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes. The Company has irrevocably opted out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the Act.This means that the Company will have to comply with new or revised accounting standards as they are implemented. 6 The Offering The following is a brief summary of this offering.Please see the “Plan of Distribution” section for a more detailed description of the terms of the offering. Securities Being Offered: Boomers, Inc. is offering an all-or-none, self-underwritten basis, a fixed amount of 3,000,000 shares of its common stock. Offering Price per Share: Offering Period: The shares are being offered for a period not to exceed 180 days.There is no minimum number of shares required to be purchased by any individual investor.This is an all-or-none offering; if the fixed amount is not achieved within 180 days of the date of this prospectus, all subscription funds from the escrow account will be returned to investors promptly without interest (since the funds are being held in a non-interest bearing account) or deduction of fees.The offering will terminate on the earlier of: (i) the date when the sale of all 3,000,000 shares is completed, (ii) 180 days from the effective date of this document.The Company shall have the right, in its sole discretion, to extend the initial offering period an additional 180 days.If the offering is extended it will terminate no later than the last day of the second 180-day period. Escrow Account: The subscription proceeds from the sale of the shares in this offering will be payable to “Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account f/b/o Boomers, Inc.” and will be deposited in a separate (limited to funds received on behalf of Boomers, Inc.) non-interest bearing law office trust bank account until the all-or-none fixed amount of the Offering proceeds are raised.No interest will be available for payment to either the Company or the investors (since the funds are being held in a non-interest bearing account).All subscription funds will be held in trust pending the achievement all-or-none fixed amount of the offering and no funds shall be released to Boomers, Inc. until such a time as the all-or-none fixed amount of proceeds are raised (see the section titled "Plan of Distribution" herein).Release of the funds to the Company is based upon our escrow agent, Law Offices of Harold P. Gewerter, Esq. Ltd., reviewing the records of the depository institution holding the escrow to verify that that the checks have cleared prior to releasing the funds to the Company.Written notice will be mailed to each investor that the all-or-none fixed amount of proceeds has been received and the offering proceeds have been distributed to the Company.All subscription agreements and checks should be delivered to Law Offices of Harold P. Gewerter, Esq., Ltd.Failure to do so will result in checks being returned to the investor who submitted the check. Boomers, Inc.’s escrow agent, Law Offices of Harold P. Gewerter, Esq., Ltd., acts as legal counsel for Boomers, Inc. and is therefore not an independent third party. The offering will terminate on the earlier of: (i) the date when the sale of all 3,000,000 shares is completed, (ii) 180 days from the effective date of this document.The Company shall have the right, in its sole discretion, to extend the initial offering period an additional 180 days.If the offering is extended it will terminate no later than the last day of the second 180-day period. 7 The Escrow Agent (and any successor escrow agent) at any time may be discharged from its duties and obligations hereunder by the delivery to it of a notice of termination signed by the Company, or at any time the Escrow Agent may resign by giving written notice to such effect to the Issuer.Upon any such termination or resignation, the Escrow Agent shall deliver the Escrowed Amounts or the Fund to any successor escrow agent jointly designated by the parties thereto in writing, or to any court of competent jurisdiction if no such successor escrow agent is agreed upon, whereupon the Escrow Agent shall be discharged of and from any and all further obligations arising in connection with this Escrow Agreement.The termination of services or resignation of the Escrow Agent shall take effect on the earlier of (i) the appointment of a successor (including a court of competent jurisdiction) or (ii) the day that is 30 days after the date of delivery: (A) to the Escrow Agent of the parties’ notice of termination or (B) to the parties thereto of the Escrow Agent’s written notice of resignation.If at that time the Escrow Agent has not received a designation of successor escrow agent, the Escrow Agent’s sole responsibility after that time shall be to keep the Escrowed Amounts or the Fund safe until receipt of a designation of a successor escrow agent or a joint written disposition instruction by the parties thereto or an enforceable order of a court of competent jurisdiction.The resigning Escrow Agent shall be entitled to be reimbursed by the Issuer for any expenses incurred in connection with its resignation, transfer of the Fund to a successor escrow agent or distribution of the Fund. Net Proceed to Company: Use of Proceeds: We intend to use the proceeds to expand our business operations. Number of Shares Outstanding Before the Offering: 10,000,000 common shares Number of Shares Outstanding After the Offering: 13,000,000 common shares The offering price of the common stock bears no relationship to any objective criterion of value and has been arbitrarily determined. The price does not bear any relationship to Boomers, Inc. assets, book value, historical earnings, or net worth. Boomers, Inc. will apply the proceeds from the offering to pay for accounting fees, legal and professional fees, marketing, office supplies, website design fees, website development costs, and other administrative related costs. The Company has not presently secured an independent stock transfer agent. Boomers, Inc. has identified several agents to retain that will facilitate the processing of the certificates upon closing of the offering.The Company will deliver stock certificates attributable to shares of common stock purchased directly to the purchasers within ninety (90) days of the close of the offering, or as soon thereafter as practicable. The purchase of the common stock in this offering involves a high degree of risk. The common stock offered in this prospectus is for investment purposes only and currently no market for Boomers, Inc. common stock exists. Please refer to the sections herein titled “Risk Factors” and “Dilution” before making an investment in this stock. 8 SUMMARY FINANCIAL INFORMATION The following tables set forth summary financial data derived from Boomers, Inc.’s financial statements. Table A is the Audited Statements of Operations for the period from inception (October 23, 2012) to November 30, 2012. Table B is the Unaudited Statements of Operations for the three months ended August 31, 2013, the nine months ended August 31, 2013, and the period from inception (October 23, 2012) to August 31, 2013. The accompanying notes are an integral part of these financial statements and should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. As shown in the financial statements accompanying this prospectus, Boomers, Inc. has had no revenues to date and has incurred only losses since its inception.The Company has had no operations and has been issued a “going concern” opinion from our accountants, based upon the Company’s reliance upon the sale of our common stock as the sole source of funds for our future operations. (Balance of the Page Intentionally Left Blank) 9 Table A: Audited Statement of Operations data BOOMERS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS For the period from October 23, 2012 (Date of Inception) to November 30, 2012 REVENUE: Sales $
